 

Exhibit 10.3

INCENTIVE AWARD AGREEMENT

RSU AWARD AGREEMENT1

THIS AGREEMENT, effective as of ___________ (the “Award Date”), by and between
Intersections Inc. (the “Corporation”) and ______ (the “Holder”).

WHEREAS, the Corporation has established the 2014 Stock Incentive Plan, as
amended from time to time (the “Plan”), pursuant to which restricted stock units
(“RSUs”), may be awarded to employees, directors, consultants and independent
contractors of the Corporation and its Subsidiaries; and

WHEREAS, an RSU constitutes an unfunded and unsecured promise of the Corporation
to deliver (or cause to be delivered) to the Holder, subject to the terms of
this Agreement, a share of common stock, par value $.01 of the Corporation (the
“Share”) on a delivery date as provided herein (the Shares that are deliverable
to the Holder pursuant to the RSUs are hereinafter referred to as “RSU Shares”);
and

WHEREAS, it is intended that this Agreement shall set forth the terms,
conditions and restrictions imposed with respect to said award of RSUs;

NOW, THEREFORE, the parties hereto agree as follows:

1.RSU Award.

(a)Pursuant to the Plan, the Holder has been awarded on the Award Date, _______
RSUs (the “RSU Award”) subject to the terms, conditions and restrictions set
forth in the Plan and in this Agreement.

(b)The RSU Award and this Agreement are subject to all of the terms and
conditions of the Plan, which terms and conditions are hereby incorporated by
reference.  Except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan.

2.Vesting and Restrictions.

(a)Subject to Sections 2(b), 2(c), 2(d) and 2(e) hereof, the RSU Award shall
vest on January 1, 2019 (the “Vesting Date”), provided that the Holder remains
continuously employed by the Corporation or a Subsidiary from the Award Date
through (and including) the Vesting Date.

(b)Notwithstanding the provisions of Section 2(a) hereof, in the event of the
Holder’s death or Disability, the Holder shall immediately be vested in all of
the RSUs subject to

 

1 

Form to be used for participants other than Michael Stanfield

 

NY 76214132v6

--------------------------------------------------------------------------------

 

the RSU Award, and the RSU Award shall be payable in accordance with the terms
of this Agreement. 

(c)Notwithstanding the provisions of Section 2(a) hereof, in the event [(i)] the
Holder is terminated by the Corporation and/or Subsidiary without Cause, [or
(ii) the Holder’s employment with the Corporation and/or Subsidiary is
terminated by the Holder by reason of the Holder’s resignation for Good
Reason,]2 the Holder shall immediately be vested (and such vested portion of the
RSU Award shall be payable in accordance with the terms of this Agreement) as to
(x) 1/3rd (one-third) of the RSUs subject to the RSU Award if such termination
is in 2016, (y) 2/3rd (two-thirds) of the RSUs subject to the RSU Award if such
termination is in 2017 and (z) all of the RSUs subject to the RSU Award if such
termination is in 2018.  

(d)Notwithstanding the provisions of Section 2(a) and Section 2(c) hereof or the
Plan, in the event [(i)] the Holder is terminated by the Corporation and/or
Subsidiary (or a successor) without Cause, [or (ii) the Holder’s employment with
the Corporation and/or Subsidiary is terminated by the Holder by reason of the
Holder’s resignation for Good Reason,]3 upon, or within twelve (12) months
following, a Change of Control and/or a Sale, the Holder shall immediately be
vested in all of the RSUs subject to the RSU Award, and the RSU Award shall be
payable in accordance with the terms of this Agreement.   Unless provided for by
the Committee at the time of a Change of Control and/or Sale, the RSUs subject
to the RSU Award shall not vest upon a Change of Control and/or a Sale, except
as provided in the immediately foregoing sentence.

(e)In the event of the Holder’s termination of employment for any reason other
than the circumstances set forth in Section 2(b), Section 2(c) or Section 2(d)
prior to the Vesting Date, the RSUs subject to the RSU Award shall be cancelled
with no compensation due to the Holder, and the Holder shall have no rights or
interests with respect to such RSUs.

3.Delivery of RSU Shares.  RSU Shares are to be delivered on or within a
reasonable time after the date of vesting specified in Section 2 (the “Delivery
Date”) but in no event later than two and one-half months after the calendar
year in which such RSU Award vests.  On the Delivery Date, the Corporation shall
transfer to the Holder one unrestricted, fully transferable Share for each
vested RSU scheduled to be paid out on such date and as to which all other
conditions to the transfer have been fully satisfied.

4.Ownership, Voting Rights, Duties.  Unless and until the delivery of underlying
RSU Shares, the Holder has no rights as a shareholder of the Corporation,
including no right to vote the underlying RSU Shares or rights to dividends or
distributions on the underlying RSU Shares.  The Holder’s rights with respect to
the RSU Award shall be that of a general unsecured creditor of the Corporation.

5.Holder Bound by the Plan.  The Holder hereby acknowledges receipt of a copy of
the Plan and by accepting this Award agrees to be bound by all the terms and
provisions of the Plan and this Agreement, including, without limitation, the
Corporation’s and Subsidiaries’ tax withholding rights with respect to the RSU
Award and any RSU Shares issued, or cash paid,

 

2 

Bracketed language should be deleted for non-executive officers

3 

Bracketed language should be deleted for non-executive officers

2

NY 76214132v6

--------------------------------------------------------------------------------

 

pursuant thereto.  A determination of the Committee as to any questions which
may arise with respect to the interpretation of the provisions of this Agreement
and of the Plan shall be final.  The Committee may authorize and establish such
rules, regulations and revisions thereof not inconsistent with the provisions of
the Plan, as it may deem advisable. 

6.Compliance with Section 409A. This Agreement and the Plan provisions that
apply to this Award are intended to either be exempt from or avoid taxation
under Section 409A of the Code. The Plan and this Agreement shall be interpreted
in accordance with the foregoing. The Holder acknowledges that the Corporation
has made no representations as to the tax consequences under Section 409A or
otherwise of the compensation and benefits provided hereunder and the Holder has
been advised to obtain his own tax advice. Each amount or benefit payable
pursuant to this Agreement shall be deemed a separate payment for purposes of
Section 409A. If any payments or benefits under this Agreement, constitute
“nonqualified deferred compensation” subject to Section 409A at the date of the
Holder’s termination of employment, then such payment, to the extent required
under Section 409A, shall be made six months and one day after the Holder’s
“separation from service” as defined in Section 409A(a)(2)(A)(i) (or if earlier
the date of the Holder’s death), if the Holder is a “specified employee” as
defined in Section 409A(a)(2)(B)(i) and as reasonably determined in good faith
by the Corporation.

7.Modification of Agreement.  This Agreement may be modified, amended, suspended
or terminated, and any terms or conditions may be waived, but only by a written
instrument executed by the parties hereto; provided, however, that this
Agreement may be amended without the consent of the Holder  if such amendment is
not adverse in any material respect to the Holder or to the extent necessary to
comply with the requirements of Section 409A of the Internal Revenue Code or as
contemplated under the Plan, including pursuant to Section 15 of the Plan.

8.No Right to an Employment Relationship. The Holder understands and
acknowledges that this Agreement is not a contract for employment or service
with the Corporation and/or any of its Subsidiaries, and nothing contained
herein shall be construed as giving the Holder any right to be retained as an
employee of, or provide service to, the Corporation and/or any of its
Subsidiaries or affiliates for any period of time.

9.Severability.  Each provision of this Agreement is intended to be
severable.  If any provision of this Agreement shall be invalid or unenforceable
to any extent or in any application, the remaining provisions of this Agreement
shall not be affected thereby and shall continue in effect and application to
the fullest extent in accordance with their terms.

10.Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the principles
of conflict of laws.

11.Successors in Interest.  This Agreement shall inure to the benefit of, and be
binding on, the Corporation and its successors and assigns.  This Agreement
shall inure to the benefit of, and be binding on, the Holder and the Holder’s
legal representatives.   All obligations imposed upon the Holder and all rights
granted to the Corporation under this Agreement shall be final, binding and
conclusive upon the Holder’s heirs, executors and administrators.  This
Agreement shall not be assignable by the Holder.

3

NY 76214132v6

--------------------------------------------------------------------------------

 

12.Counterparts. This Agreement may be executed in any number of counterparts,
including counterparts transmitted by facsimile or electronic mail, any one of
which shall constitute an original of this Agreement. When counterparts or
facsimile or electronic mail copies have been executed by all parties hereto,
they shall have the same effect as if the signatures to each counterpart or copy
were upon the same documents and copies of such documents shall be deemed valid
as originals. The parties agree that all such signatures may be transferred to a
single document upon the request of any party. This Agreement shall not be
binding unless and until it shall be fully executed and delivered by all parties
hereto. In the event that this Agreement is executed and delivered by way of
facsimile transmission or electronic mail, each party delivering a facsimile or
electronic mail counterpart shall promptly deliver an ink-signed original
counterpart of the Agreement to the other party by overnight courier service;
provided that the failure of a party to deliver an ink-signed original
counterpart shall not in any way effect the validity, enforceability or binding
effect of a counterpart executed and delivered by facsimile transmission or
electronic mail. 

13.Defined Terms.  In addition to terms defined elsewhere herein, the following
terms shall have the following meanings when used in this Agreement.

(a)“Cause” shall mean that the Holder: (i) has been convicted of, or entered a
plea of nolo contendre to, a misdemeanor involving moral turpitude or any felony
under the laws of the United States or any state or political subdivision
thereof; (ii) has committed an act constituting a breach of fiduciary duty,
fraud, gross negligence or willful misconduct; (iii) has engaged in conduct that
violated the Corporation’s then existing internal policies or procedures and
which is materially detrimental to the business, reputation, character or
standing of the Corporation or any of its Subsidiaries; or (iv) after written
notice to the Holder and a reasonable opportunity of at least 30 days to cure,
the Holder shall continue (x) to be in material breach of his employment
agreement with the Corporation; (y) to fail or refuse to attend to the material
duties and responsibilities reasonably assigned to him by the Board of Directors
consistent with his authority, position and responsibilities on the date hereof;
or (z) to be absent excessively for reasons unrelated to disability.

(b)“Disability” shall mean that the Holder is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the service provider’s employer.

(c)[“Good Reason” shall mean one or more of the following without the Holder’s
written consent: (i) a material diminution of the Holder’s base salary; (ii) the
relocation of the Holder’s principal office to a location outside a thirty (30)
mile radius from the Corporation’s present Chantilly, Virginia location; (iii)
following a Change in Control, a material diminution in the Holder’s authority,
duties or responsibilities or (iv) any other action or inaction that constitutes
a material breach of the terms of the Holder’s employment agreement with the
Corporation; provided, however, that none of the events described herein will
constitute Good

4

NY 76214132v6

--------------------------------------------------------------------------------

 

Reason unless the Holder has first provided written notice to the Corporation of
the occurrence of the applicable event(s) within ninety (90) days of the initial
existence of such event and the Corporation fails to cure such event within
thirty (30) days after its receipt of such written notice and, if uncured, the
termination is effective as of the end of such cure period.] 

14.Conflicts. This Agreement remains subject to the terms of the Plan. To the
extent of any conflict between this Agreement and the Plan, the Plan shall
control; provided, however, that the Agreement may impose greater restrictions
on, or grant lesser rights to, the Holder than the Plan.

15.Entire Agreement.  This Agreement, together with the Plan, constitute the
entire agreement between the parties hereto with respect to the RSU Award.  The
Holder and the Corporation acknowledge and agree that, notwithstanding any
provisions in the Holder’s employment agreement (if any) with the Corporation
and/or Subsidiary to the contrary, the provisions of this Agreement control the
treatment of the RSU Award, including but not limited to the treatment of such
RSU Award on termination of the Holder’s employment for any reason.

[Remainder of Page Intentionally Left Blank]

 

5

NY 76214132v6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

INTERSECTIONS INC.

 

 

By:__________________________

Name:

Title:

 

 

_____________________________

[Name of Holder]

 

 

 

NY 76214132v6